Citation Nr: 1813898	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2015, the Veteran presented sworn testimony at a hearing before the undersigned.  This matter was remanded by the Board for further development in February 2015.


FINDING OF FACT

The Veteran's currently diagnosed PTSD had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection for PTSD is warranted.  The Veteran asserts that his PTSD is related to a riot that occurred in or around December 1969 at or near the Kadena Air Base in Okinawa, Japan.  The Veteran has a current diagnosis of PTSD by a licensed psychologist, who noted that his current psychiatric symptoms began shortly after his return from military service, were related to the events he experienced during service, and have been recurrent since that time.  See Private Psychiatric Evaluation received March 2015; see also April 2016 Disability Benefits Questionnaire.  Additionally, the evidence of record corroborates the Veteran's report that experienced riots while serving as security police at Kadena Air Base in Okinawa, Japan.  See DPRIS Response received October 2015 (confirming that riots occurred in 1969 and that Security Police Squadron was called on to control demonstrations); see also DD 214 (noting MOS of Security Police).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.304(f); see also Pentacost v. Principi, 16 Vet. App. 124, 128-29 (2002) (holding that corroboration of every detail of a claimed stressor is not required, as 3.304(f) only requires "credible supporting evidence" that the claimed in-service stressor occurred); Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  The Board notes that VA examiners opined that the Veteran did not have a diagnosis of PTSD or that a mental health diagnosis could not be provided; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b).  


ORDER

Service connection for PTSD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


